Citation Nr: 9925827	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1964 to April 1966.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina granted the 
veteran's service connection claim for impairment of 
supination and pronation due to fracture of the distal 
radius-ulna, right wrist, and assigned a 20 percent 
disability rating.  At the same time, the RO denied the 
veteran's service connection claim for a skin rash, finding 
that the veteran's claim was not well grounded.  The veteran 
timely appealed only his skin rash claim to the Board of 
Veterans' Appeals (Board).  The veteran perfected his appeal 
through the submission of VA Form 9, on which he requested 
the opportunity to testify before a local VA official (RO 
hearing).  The veteran testified before an RO hearing officer 
at the RO on April 29, 1998.  His single-issue appeal is now 
before the Board for resolution.


FINDING OF FACT

There is no competent medical evidence suggesting that the 
veteran's current skin rash is in any way related to his 
military service.


CONCLUSION OF LAW

The claim for service connection for a skin rash is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records do not indicate any 
complaints of, or treatment for, skin rashes during his two 
years of active military service.  The report of separation 
examination that the veteran underwent a month prior to his 
discharge in February 1966 noted that his skin was normal.  
This examination report also contains no complaints of rashes 
or skin problems.

The claims file includes private medical records from Drs. 
Griffin, Stretcher, and others, which span from 1975 to 1997.  
(Apparently, he was referred to these doctors by Dr. Arnold, 
who, as indicated by his 1997 records, has treated him for 
cardiac complaints).  The dermatological treatment notes 
clearly indicate that the veteran has regular received 
treatment for skin problems for many years.  The initial 
September 3, 1975 treatment record includes Dr. Griffin's 
notations that the patient then had a 6-month history of 
blistering eruption on the palms and soles; that he had had 
peeling on his soles "longer than that;" and that the 
patient had been in military.  The preliminary impression was 
tinea pedis, blistering type, with absorption flare to the 
palms, or possibly dyshidrosis.  A later diagnosis was 
chronic tinea pedis which had undergone a vesicular flare, 
complicated by intensifying dermatophytid.  In April 1979, 
the veteran was diagnosed with contact dermatitis, and 
shortly thereafter, his condition was characterized as 
dyshidrotic eczema.  In February 1988, the veteran's 
condition was described as atopic eczema (a diagnosis 
repeated throughout the record); an August 1989 treatment 
notes reflects a diagnosis of acute dermatitis; and in April 
1994, the veteran was treated for atopic eczema with areas of 
acute and subacute dermatitis.  In a May 1997 treatment note 
indicating that the veteran again had pruritic papular 
dermatitis involving the face, neck, wrist and flexor and 
extensor surfaces of the skin after ceasing a particular 
medication, Dr. Stretcher offered a differential diagnosis of 
"drug reaction vs. contact dermatitis v. flare up of 
eczema."  These records also reflect that the veteran's skin 
problems have been treated with a variety of medications over 
the years (consistent with the veteran's handwritten list).  
Photos of the veteran's hands also have been provided.

The veteran underwent a VA compensation examination in 
October 1997.  The veteran notes his history of experiencing 
an itchy rash involving his hand region.  The veteran 
reported that his rash tends to start as small vesicles on 
his fingers and later becomes very pruritic, followed by 
scars with mild to moderate blotchy depigmentation.  The 
veteran reported that he had been prescribed a variety of 
steroid creams, and he provided a list of these medications 
to his examiner.  The veteran reported that the only truly 
helpful medication had been oral Prednisone, which he 
reported he cannot stay on for an extended period of time.  
The examiner observed no active synovitis or erythema, no 
exfoliation, ulcerations or crusting, and observed that the 
veteran's skin temperature was normal.  The examiner's 
impression was bilateral hand rash of unknown etiology, with 
chronic scarring and depigmentation to a mild degree on both 
hands.  

In January 1998, the RO denied service connection for a skin 
rash, essentially on the basis that the evidence did not show 
a relationship between a skin condition and service.  

The veteran testified before a Hearing Officer at the RO on 
April 29, 1998.  He indicated that he first sought treatment 
for a skin rash on his hands in September 1966, right after 
his discharge from service.  He indicated that he was 
employed as a truck driver, and that he obtained medical 
treatment at various clinics while out on the road; however, 
he testified that no medical treatment records exist from 
these clinics.  He agreed that the first post-service medical 
records concerning his skin rash are the records described 
above (from Drs. Griffin, Stretcher, and others), which begin 
in 1975.  The veteran described his skin condition as 
something which will last two or three weeks, then his skin 
will remain clear for three to four months before another 
break out manifests itself.  In response to questioning by 
his representative, he indicated that he was not aware of any 
medical diagnosis for his condition other than skin rash, but 
offered his opinion that his rash may be related to military 
service.  


II.  Legal Analysis


Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The evidence clearly establishes that the veteran currently 
has chronic skin problems, variously diagnosed.  
Significantly, however, there is no competent medical 
evidence of a nexus between such skin problems and service.

As noted above, the record does not indicate, and the veteran 
does not allege, that the veteran began experiencing skin 
problems in service.  Rather, he alleges that he first 
experienced a skin rash shortly after his discharge from 
service, in September 1966.  However, by the veteran's own 
admission, he received treatment from various clinics while 
working as a truck driver, and there are no records of such 
treatment.  Hence, the first medical evidence of record that 
the veteran experienced his current skin rash dates from 
September 1975.  However, none of those treating physician's 
has provided an opinion linking the veteran's chronic skin 
problems with his prior service in the military, and the 
veteran has not provided, or indicated the existence of, any 
medical opinion establishing such a relationship.  While the 
veteran's private treatment records indicate that there has 
been some question as to the exact nature and source of the 
veteran's skin problems, none of the physicians has 
attributed such problems to any incident of the veteran's 
military service.  Dr. Griffin's September 1975 medical 
treatment note includes a reference to the fact that the 
veteran had military service, but that notation, without 
more, cannot reasonably be construed as establishing a nexus 
between the veteran's skin problems and service.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Furthermore, the 
October 1997 VA examiner indicated that the veteran's skin 
problems were of unknown etiology.  Thus, the record contains 
no competent evidence of a nexus between the current 
disability and service, an essential element of a well-
grounded claim.  In the absence of such evidence, the claim 
is not plausible.

Although the veteran has alleged that his skin rash may be 
related to his service in the military, he does not have the 
medical expertise or training to give a competent opinion on 
the determinative issue of causation-to link his skin rash 
to these factors.  Therefore, even if his assertions are 
accepted as credible, his allegations as to a nexus between 
his military service and his current skin condition have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that evidence, and not 
just allegations, must support a well-grounded claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a skin rash is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.2d 1483, 1485 
(Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
January 1998 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).






ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a skin rash is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

